      Case 4:07-cr-00006-JRH-CLR Document 103 Filed 05/11/20 Page 1 of 2

                                                                                  i luuu       ^
                      IN THE UNITED STATES DISTRICT COURT ^'^"l^ulusfA                     '
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION                     ^0 HAY I i PH 2=1^8


UNITED STATES OF AMERICA                     *                         CLERK
                                             *
                                                                             so
                                             *
        V.                                               CR 407-006
                                             *

                                             *
JOSHUA MICHAEL HADDEN




                                      ORDER




       Before the Court in the captioned case is Defendant Joshua

Michael       Hadden's     request   to   terminate       his   term    of     supervised

release.       On September 6, 2007, Hadden was sentenced to serve 151

months in prison and four years of supervised release following

his    plea    of   guilty to     possession      with    intent to      distribute        a

quantity of cocaine base and a quantity of cocaine hydrochloride,

a violation of 21 U.S.C. § 841(a)(1).

       Hadden       has   been   under the   supervision        of this        district's

Probation Office since his release on August 10, 2018.                         Hadden has

adjusted quite favorably to supervised release.                        He has complied

with    the    mandatory     conditions      of   release,      has    negative       urine

samples, and up until November 2019, maintained active employment.

Hadden is currently enrolled in a commercial truck driving program.

Commendably, Hadden has also paid the entirety of his criminal

monetary obligations.

        Nevertheless, the Court cannot ignore Hadden's status as a

career offender and the nature of his offenses.                        Based upon his
   Case 4:07-cr-00006-JRH-CLR Document 103 Filed 05/11/20 Page 2 of 2


criminal history, both the Government and                  Hadden's supervising

probation officer oppose early termination.                Upon considering the

factors    of   18   U.S.C.   §   3553(a),   the   Court    concludes   that   the

community at large and Hadden himself will benefit from continued

supervision.

        Upon the foregoing, Hadden's motion for early termination of

supervised release (doc. 101) is DENIED without prejudice to Hadden

to re-file once he has served three years of supervised release.

        ORDER ENTERED at Augusta, Georgia, this                /A day    of May,

2020.




                                                    IljAL TIALL< CHIEF JUDGE
                                             UNITED   STATES DISTRICT COURT
                                                   ^RN DISTRICT OF GEORGIA
